DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “72” (see Figure 3) and “282” (see Figure 9B).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “56” has been used to designate both “data acquisition and image processing features” (see Paragraph 67) and “imaging apparatus” (see Paragraph 84).  
The drawings are further objected to for the following minor informalities: 
In Figure 4, item 80’ seems to point to a table section, while item 80 points to the multi-slit collimator, but item 80’ is recited as the multi-slit collimator in Paragraph 106;
In Figure 6, Item 126, change “IN X-RAY BEAM” to “IN X-RAY BEAM PATH”, since a collimator cannot be “mounted in” a beam;
In Figure 6, Item 136 is a run-on sentence that makes it unclear if the Multi-slit collimator is mounted to the beam shaping collimator, the gantry, or one via the other, and it is not clear what the term “upstream” is in reference to (e.g., is it “upstream” in the beam propagation direction, with respect to the axial direction to the gantry, or something else?). Perhaps it should read “REMOVABLY MOUNT BEAM-SHAPING COLLIMATOR TO MULTI-SLIT COLLIMATOR, AND MULTI-SLIT COLLIMATOR TO GANTRY, TO ROTATE THEREWITH”, or other appropriate configuration. Further, the term “multi-slit” should be accompanied by “collimator” for the sake of antecedence. [**Item 136, with the same deficiencies, is also present in Figures 7 and 8.**];
In Figure 6, Item 138 recites removably mounting “multi-slit” to the bed, wherein there is no illustration of how this is done, no full explanation of how this works when adjusting the collimator or patient, and the term “multi-slit” should be accompanied by “collimator” for the sake of antecedence;
In Figure 7, Item 144, change “DELIVERING THE PERPENDICULAR MICROBEAMS CONTINUOUSLY” to --CONTINUOUSLY DELIVER THE PERPENDICULAR MICROBEAMS--;
In Figure 7, Item 146, move the phrase “OVER THE ROTATION ANGLE OF GANTRY” to the beginning of the item description; 
In Figure 8, Item 152, move the phrase “OVER THE ROTATION ANGLE” to the beginning of the item description;
In Figure 8, Item 154, move the phrase “AT EACH STEPWISE IRRADIATION ANGLE” to the beginning of the item description;
Change the tense of the verbs in the items in Figures 6-8 for the sake of grammatical accuracy and clarity. For example, and not intending to be limiting, change “GENERATING” to --GENERATE-- in item 120 of Figure 6; and,
Further with respect to Figures 6-8, the flow chart does not connect steps correctly, such that it is unclear where decisions in the process are located, or how the dotted line section relates to the rest of the chart. For example, items 124 and 134 both lead from item 122, but there is no decision to be made, and item 134 has no bearing on the rest of the method; and if the dashed box in Figure 8 is supposed to be the same as Item 150, why are there two arrows leading from item 148, one to item 150 and one to the dashed box? 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the configuration of the multi-slit collimator mounted to the bed in Claim 12, the rotating anode source of Claim 17, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to for the following minor informalities:
At Line 2, add --(CT)-- after “computer tomography scanner” to provide antecedence for the use of the abbreviation in Line 8;
At Line 3, change “which includes imaging apparatus” to --the scanner including an imaging apparatus--;
At Line 5, change “within the opening” to --within the gantry opening--; and,
At Line 7, change “MRT” to --microbeam radiation therapy (MRT)-- to provide antecedence for the abbreviation.
Correction is required.  See MPEP § 608.01(b).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-24 are objected to because of the following informalities, including issues of grammatical accuracy, antecedence, and clarity: 
In Claim 1, at Line 1, and throughout the claims, the phrase “x-ray radiation” is redundant, and the term “radiation” should be removed;
In Claim 3, at Lines 1-2, change “the multi-slit collimator being positioned at” to --such that the multi-slit collimator is positioned at--;
In Claim 7, at Line 2, the phrase “switchably operate” is grammatically awkward and unclear;
Also in Claim 7, at Line 5, change “trajectory” to --path-- for the sake of grammatical accuracy and clarity;
In Claim 11, at Line 1, change “mode of operation” to --mode of therapeutic delivery of x-rays”;
Also in Line 11, at Line 2, change “the gantry is rotated to a fixed stationary position to irradiate the targeted portion” to --the gantry is rotated to a position, and then fixed at said position during irradiation of the targeted portion”;
In Claim 14, change “a predetermined angle of rotation of the gantry” to --a predetermined angular range of gantry rotation--;
In Claims 14 and 15, each at Line 5, change “intercepted by the x-ray source” to --in the path of the x-ray source beam--;
In Claim 16, at Line 2, change “wherein the microbeams in the array” to              --wherein each of the microbeams in the array--, and, at Line 2 change “spacing of” to  --spacing in a range of--;
In Claim 17, at Line 1, change “operating” to --operating in a range of--;
In Claim 18, at Lines 3-4, add commas as follows: --providing an x-ray source, positioned on a gantry of a computed tomography scanner, and a bed--;
Also in Claim 18, at Line 6, change “locating” to --identifying a location of-- to clarify that he targeted portion location is being found, not placed, and add a comma after the term “therapy”;
Also in Claim 18, at Lines 10-11, change “within a trajectory of the array of microbeams” to --within one or more beam paths of the array of microbeams--;
In Claim 19, at Lines 2-3, change “one of a stationary, a continuous, and a step-wise mode” to --one of a stationary mode, a continuous rotation mode, and a step-wise rotational mode--;
In Claim 21, at Lines 6-7, change “over a predetermined angle of rotation of the gantry and for a predetermined angular step” to --over a predetermined angular range of gantry rotation and with predetermined angular steps of gantry rotation between exposures--;
In Claim 22, at Line 4, change “continuous mode” to --continuous rotation   mode--, at Lines 5-6 change “predetermined angle of rotation of the gantry” to --predetermined angular range of gantry rotation--, and at Line 8, change “predetermined angle of rotation” to --predetermined angular range of rotation--; and,
In Claim 24, at Line 2, change “in a stationary mode” to --in a stationary mode of radiotherapy delivery--, and at Line 5, change “within a trajectory of the X-ray source” to --within a beam’s eye view of the x-ray source-- or --within one or more beam paths of the x-ray source--.
Claims 2, 4-6, 8-10, 12, 13, 15, and 23 are objected to by version of their dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 1, Lines 6-7 recite that the system scanner is “configured to generate tomographic images” of the section of the subject, but there is no detector/sensor or computer/processor, e.g., structural and functional elements required to generate tomographic images, or any digital images, rendering the claim indefinite insofar as it is not understood how a source, gantry, and bed generate tomographic images without such elements.
Further with respect to Claim 1, Lines 9-10 recite that a multi-slit collimator is “removably mounted downstream of the x-ray source” to deliver microbeams of x-rays to the targeted portion of the subject for therapy, rendering the claim indefinite insofar as it is unclear what said collimator is mounted to, and wherein the term “downstream” is a relative term that is not defined in terms of system geometry and/or a direction of beam propagation.
With respect to Claim 2, Lines 2-3 recites that positionable elements, operatively connected to the multi-slit collimator, are “removably mounted with the multi-slit collimator to the gantry”, rendering the claim indefinite insofar as it is unclear if the multi-slit collimator is positioned between the gantry and positionable elements, or if each of the multi-slit collimator and positionable elements are separately mounted to the gantry, and if one or more of these elements are mounted to the gantry through a connection of one or more elements to the x-ray source mounted on the gantry as recited in parent Claim 1.
Further with respect to Claim 2, Lines 2-3 recite that the positionable elements are “for positioning the multi-slit collimator downstream of, and moving with, the x-ray source on the gantry” rendering the claim indefinite insofar as the term “downstream” is a relative term that is not defined in terms of system geometry and/or a direction of beam propagation.
With respect to Claim 3, Line 1 recites that the positioning elements “are fixed in length”, wherein the dimension considered to the “length” of the positioning elements is not defined in relation to the remainder of the system elements, rendering the claim indefinite insofar as it is unclear in what direction said elements must be “fixed”.
With respect to Claim 4, Line 1 recites that the positioning elements comprise “spring-loaded junctions” to make a distance between the multi-slit collimator and other system elements adjustable, wherein it is not understood what said junctions are junctions between, e g., what structural elements meet at, and thereby comprise, said “junctions”?
Further with respect to Claim 4, Lines 2-3 recite that a distance between the multi-slit collimator and source is shortened by the positionable elements, and that said shortening occurs “upon contact of a distal end of the positioning elements with the bed” (emphasis added), rendering the claim indefinite insofar as it is not understood how either end of a spring-type positioning element can be in contact with the bed when, in parent Claim 2, one end of said positioning elements is described as being mounted to/with the gantry and the second, opposite end is described as being operatively connected to and positioning the multi-slit collimator, such that there doesn’t seem to be an end that could contact the patient bed directly, and no elements for mounting in such a manner is/are recited in the claim.
With respect to Claim 5, Line 1 recites that a beam-shaping collimator is “positioned upstream of the multi-slit collimator”, rendering the claim indefinite insofar as the term “upstream” is a relative term that is not defined in terms of system geometry and/or a direction of beam propagation.
Further with respect to Claim 5, Lines 2-3 recite that the beam-shaping collimator is “removably mounted with the multi-slit collimator and the positioning elements to the gantry”, rendering the claim indefinite insofar as it is unclear if the beam-shaping collimator is positioned between one or more of the multi-slit collimator, the positioning elements, and/or the gantry, or if each of the beam-shaping collimator, the multi-slit collimator and/or the positionable elements are separately mounted to the gantry, and if one or more of these elements are mounted to the gantry through a connection of one or more elements to the x-ray source mounted on the gantry as recited in grandparent Claim 1, in addition to the indefinite connections recited in parent Claim 2 as recited above.
With respect to Claim 7, Lines 1-4, the claim recites a control module “configured to switchably operate in a computed tomography mode, and in a microbeam therapy mode”, rendering the claim indefinite insofar as it is unclear what functional limitation is intended to be encompassed by the phrase “to switchably operate in” multiple modes, i.e., was the control module supposed to continue operating in multiple switched modes, or to cause said modes to be switched between, or both, or something else?
Further with respect to Claim 7, Lines 3-4 recite the multi-slit collimator “positioned downstream of the x-ray source”, rendering the claim indefinite insofar as the term “downstream” is a relative term that is not defined in terms of system geometry and/or a direction of beam propagation.
With respect to Claim 8, Lines 4-5 recite that a safety switch automatically shuts down the x-ray source “in response to the operational state exceeding a predetermined threshold”, wherein there is insufficient antecedent basis for this limitation of “the operational state” in the claim, and rendering the claim further indefinite insofar as it is unclear what value or parameter said threshold is for. From the elements described for the “operational state” in dependent Claim 9, the examiner presumes Claim 8 at this section of Lines 4-5, should read that the safety switch automatically shuts down said source --in response to an operational parameter of the system exceeding a predetermined threshold value for said operational parameter--. [If correct, then in dependent Claim 9, at Line 1, change “operational state” to --operational parameter--.]
With respect to Claim 11, the Claim recites that the system includes “a stationary mode of operation, wherein the gantry is rotated to a fixed stationary portion to irradiate the targeted portion”, rendering the claim indefinite insofar as it is unclear how a stationary mode of operation for a gantry could include rotation of the gantry. For the sake of prosecution, the examiner presumes that the phrase is intended to convey --a stationary treatment mode for treatment of the targeted portion of the subject with therapeutic x-rays, wherein said stationary treatment mode comprises a step of first rotating the gantry to a specific treatment position, followed by a step of keeping the gantry fixed against rotation during delivery of said therapeutic x-rays to irradiate the targeted portion of the subject--.
With respect to Claim 12, Lines 1-3 recite that the multi-slit collimator is “removably mounted to the bed and adjustably positioned along a central axis of the bed”, rendering the claim indefinite insofar as it is not understood how the multi-slit collimator can be adjustably “mounted to” the bed when, in parent Claim 1, the multi-slit collimator is recited as being mounted “downstream of the x-ray source”, with the x-ray source recited as being “mounted to and rotatable with the gantry”, such that there doesn’t seem to be an end that could be adjustably mounted to the patient bed directly, and wherein no structural elements for mounting the multi-slit collimator in such a manner is/are recited in the claim(s) or illustrated in the Figures (see above Drawing rejections).
With respect to Claim 13, the claim recites that the table has a “headrest with width narrower than a body-resting portion of the bed”, wherein dimensions are not given with respect to the geometry of the system (e.g., what dimension is the width of each section with respect to the table movement, longitudinal axis, patient, etc.), a “body-resting portion” is not further defined, and the phrase “thickness at its edges”, wherein “its” is presumed to refer to all sections of said bed, does not have sufficient antecedent basis for the limitation in the claim.
With respect to Claims 14 and 15, the claims recite that the system is configured to perform steps of radiation therapy delivery including continuous or step-wise exposure, rotational operations of the gantry, and dynamic adjustment of the beam-shaping collimator during same, without reciting any kind of controller or control unit, and without any sort of feedback mechanism, such that the omission amounts to missing elements required for the apparatus to fulfill said functions of the system.
With respect to Claim 16, Lines 1-2 recite a thickness range for microbeams of “between about 20 microns to about 1 millimeter”, rendering the claim indefinite insofar as the use of the term “about” at each end of the range renders the range indefinite, e.g., the end boundaries of the range intended to be encompassed by the claim limitation is unclear.
With respect to Claim 17, Lines 1-2 recite an operational energy range of “between about 70 kVp to about 150 kVp” and Lines 2-3 recite a range for the spot size of “between about 0.2 mm to about 1.0 mm”, rendering the claim indefinite insofar as the use of the term “about” at each end of the ranges renders the ranges indefinite, e.g., the end boundaries of the ranges intended to be encompassed by the claim limitations are unclear.
With respect to Claim 18, the claim recites a method having steps of radiation therapy delivery including generating tomographic images through providing an x-ray source on a gantry of a CT scanner, locating a target within said images, and positioning a patient bed and operating the gantry for delivery of radiation based on said imaging, without providing any detector or signal/image processing, without reciting any kind of controller or control unit, and without any sort of feedback mechanism, such that the omission amounts to missing elements required for the apparatus to fulfill said functions of the system.
Further with respect to Claim 18, Line 9 recites “mounting a multi-slit collimator downstream of the x-ray source”, wherein said x-ray source has been recited as being “positioned on” the gantry in Lines 3-4, rendering the claim indefinite insofar as it is unclear what said collimator is mounted to, and wherein the term “downstream” is a relative term that is not defined in terms of system geometry and/or a direction of beam propagation.
Further with respect to Claim 18, Lines 11-12 recite “operating the gantry to deliver” the therapeutic radiation to the targeted portion of the subject, rendering the claim indefinite insofar as it is unclear how a gantry can deliver radiation, rather than the source. Perhaps the claim was intended to recite rotating the gantry while operating the source to deliver said radiation (which also requires the missing elements as described above for Claim 18). [**This deficiency is repeated in dependent Claim 19, Line 1.]
With respect to Claim 19, the claims recites operation of the system is conducted in one of a “stationary” mode, a continuous (exposure, rotation, and/or delivery), and a “step-wise mode”, wherein these operations require at minimum a source and gantry controller, as well as an imaging controller  and central control unit (e.g., computer/processor) if these are meant to include imaging methods as well as therapy delivery.
With respect to Claim 20, the claim recites removably mounting the beam-shaping collimator and multi-slit collimator “to the gantry”, such that they are “rotating with the x-ray source on the gantry”, which, combined with the issues regarding positioning and mounting of the source and multi-slit collimator in parent Claim 18 as recited above, render the claim indefinite insofar as the relative geometry of the collimators, source, and gantry are not understood.
With respect to Claims 21 and 22, each at Lines 2-3, the claims recite “aligning the multi-slit collimator to generate the microbeams in planes parallel to the axis of rotation of the gantry”, rendering the claim indefinite insofar as it is not understood what is being aligned (e.g., are the plates of the collimator being aligned to each other, is the multi-slit collimator aligned with the source as a whole, would either meet the limitation or are both required, or does it encompass something else?), and it is not understood what said microbeam planes dimension is required to be parallel to the rotation axis (e.g., is it every plane created by each beam, is it a plane across beams, is it a plane extending in the beam propagation direction, or something else?).
Further with respect to Claims 21 and 22, each at Lines 4-8, the claims recite steps for delivering radiation therapy including step-wise or continuous operation of a source and gantry, and possibly a detector, and dynamically adjusting the beam-shaping collimator and/or the multi-slit collimator, in order to provide conformal radiation therapy, without providing any detector or signal/image processing, without reciting any kind of controller or control unit, and without any sort of feedback mechanism, wherein the omissions amount to missing elements required for the apparatus to fulfill said functions of the method.
Further with respect to Claims 21 and 22, each at Line 4, the claims recite “operating the gantry”, followed by instructions for delivering therapeutic radiation, rendering the claims indefinite insofar as a gantry itself does not deliver radiation or adjust collimators.
With respect to Claim 23, the claim recites “the method including a protocol for treating disease or injury of the brain or the spinal cord”, rendering the claim indefinite insofar as it is unclear how such a protocol is to be stored or carried out without a control unit having a computer/processor with a memory device, and wherein the limitation does not describe a method step (e.g., providing or using said protocol).
With respect to Claim 24, at Lines 2-6, the claims recite “operating the gantry”, followed by instructions for delivering therapeutic radiation by adjusting and moving elements, rendering the claims indefinite insofar as a gantry itself does not deliver radiation or adjust collimators and patient beds.
Further with respect to Claim 24, Lines 2-6 recite steps for delivering radiation therapy including operation of a source and gantry, and possibly a detector, and dynamically adjusting the beam-shaping collimator and/or the multi-slit collimator, in order to provide conformal radiation therapy, without providing any detector or signal/image processing, without reciting any kind of controller or control unit, and without any sort of feedback mechanism, wherein the omissions amount to missing elements required for the apparatus to fulfill said functions of the method.
Claims 6, 9, and 10 are rejected by virtue of their dependency.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 10, 14-18, and 20-22, as they are best understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, 8-11, and 13-20 of U.S. Patent to Dilmanian (US 10,814,146; hereinafter “the ‘146 patent”), in view of U.S. Patent Application Publication to Chang, et al. (US 2010/0260317 A1).
With respect to Claim 1, the claims of the ‘146 patent teach a system for delivering microbeam x-ray radiation therapy to a subject (Claims 1 and 13), the system comprising:
a radiation delivery apparatus having: a gantry, wherein an inner surface of said gantry surrounds an opening for positioning a subject therein, an axis of rotation around which the gantry rotates, and an x-ray source mounted to and rotatable with the gantry (Claim 1, Lines 1-2, and Claim 13, Lines 1-6 and Claim 19, Lines 7-18);
a bed on which the subject is positioned within the opening (Claim 19, Lines 7-18); and
a multi-slit collimator removably (Claim 16) mounted at a beam emission end of the x-ray source for delivering an array of microbeams of therapeutic x-ray radiation to a targeted portion of the subject (Claim 1, Lines 6-11 and 16-18; Claims 8 and 9; Claim 13, Lines 7-11 and 17-23; and Claim 18).
The claims of the ‘146 patent do not teach a CT scanner imaging apparatus, wherein said CT scanner imaging apparatus is configured to generate tomographic images of an axial section of a subject positioned within the opening using a detector on a gantry surrounding a patient opening, such that said therapeutic radiation is delivered to said target portion in the axial section.
Chang teaches that a CT imaging scanner, including an x-ray detector (e.g., 1500; see Figure 15 and Paragraph 119) and a control system with a computer/processor (e.g., 1200; see Paragraphs 91, 120), is often used to verify, adjust, and guide radiation therapy delivery by using information from axial section images of a patient target area, such that Image Guided Radiation Therapy with more accurate conformation of the treatment to the target shape, and safer, more accurate, intensity modulated therapy will deliver effective dose to a treatment site while preventing unnecessary exposure to surrounding healthy tissues, can be performed for microbeam therapy (Paragraphs 9, 10, 91, 119, and 128-131).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ a detector on a radiation therapy gantry to provide a CT scanner, and to provide a computer in communication with and controlling said detector, gantry, source, and a patient bed in response to target information obtained during CT imaging of axial sections of a patient target area, in the apparatus and method of the claims of the ‘146 patent, to provide Image Guided Radiation Therapy, known to provide more accurate and, therefore, safer and more effective, radiation treatment, as suggested by Chang (Paragraphs 9, 10, 91, 119, and 128-131).
With respect to 18, the claims of the ‘146 patent teach a method for delivering microbeam x-ray radiation therapy to a subject (Claims 1 and 13), the method comprising:
providing an x-ray source positioned on a gantry of a computed tomography scanner and a bed for positioning a subject (Claim 19); 
identifying a location of a targeted portion of the subject for microbeam x-ray radiation therapy (Claims 1, 9, 10, 13, and 14); and,
delivering therapeutic microbeam x-ray radiation to the targeted portion including: 
mounting a multi-slit collimator downstream of the x-ray source to generate an array of microbeams (Claims 1, 6, 13, and 18);
positioning the bed to position the targeted portion within a trajectory of the array of microbeams (Claim 19); and,
operating the source on the gantry to deliver the therapeutic microbeam x-ray radiation to the targeted portion (Claim 19).
The claims of the ‘146 patent do not teach a CT scanner imaging apparatus, wherein said CT scanner imaging apparatus is configured to generate tomographic images of an axial section of a subject positioned within the opening using a detector on a gantry surrounding a patient opening, such that said therapeutic radiation is delivered to said target portion in the axial section.
Chang teaches that a CT imaging scanner, including an x-ray detector (e.g., 1500; see Figure 15 and Paragraph 119) and a control system with a computer/processor (e.g., 1200; see Paragraphs 91, 120), is often used to verify, adjust, and guide radiation therapy delivery, by using information from axial section images of a patient target area, such that Image Guided Radiation Therapy with more accurate conformation of the treatment to the target shape, and safer, more accurate, intensity modulated therapy will deliver effective dose to a treatment site while preventing unnecessary exposure to surrounding healthy tissues, can be performed for microbeam therapy (Paragraphs 9, 10, 91, 119, and 128-131).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ a detector on a radiation therapy gantry to provide a CT scanner, and to provide a computer in communication with and controlling said detector, gantry, source, and a patient bed in response to target information obtained during CT imaging of axial sections of a patient target area, in the apparatus and method of the claims of the ‘146 patent, to provide Image Guided Radiation Therapy, known to provide more accurate and, therefore, safer and more effective, radiation treatment, as suggested by Chang (Paragraphs 9, 10, 91, 119, and 128-131).
Thereafter, the claims correspond as follows:
The limitations of Claim 2 of the present application are taught within Claims 13, 19, and 20 of the ‘146 patent;
The limitations of Claims 3 and 14 of the present application are taught within Claims 10, 16, 19, and 20 of the ‘146 patent;
The limitations of Claims 5 and 10 of the present application are taught within Claim 19 of the ‘146 patent;
The limitations of Claim 15 of the present application are taught within Claims 8 and 19 of the ‘146 patent;
The limitations of Claims 16 and 17 of the present application are taught within Claims 13 and 17 of the ‘146 patent;
The limitations of Claim 20 of the present application are taught within Claims 2 and 19 of the ‘146 patent;
The limitations of Claim 21 of the present application are taught within Claims 1, 8, 13, 19, and 20 of the ‘146 patent; and,
The limitations of Claim 22 of the present application are taught within Claims 1, 10, 13, 19, and 20 of the ‘146 patent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 16-18, and 23, as they are best understood, are rejected under 35 U.S.C. 103 as being unpatentable over International Patent Application Publication to Kundapur, et al., (WO 2016/201557 [Also published as US 10,702,711 B2]) in view of Chang.
With respect to Claim 1, Kundapur teaches a system for delivering microbeam x-ray radiation therapy to a subject (Abstract and throughout disclosure), the system comprising:
a radiation delivery apparatus (20) having: a gantry (35), wherein an inner surface of said gantry surrounds an area for positioning a subject therein, an axis of rotation (38) around which the gantry rotates, and an x-ray source (22, see Paragraph 72) mounted to and rotatable with the gantry (Paragraphs 58-60);
a bed (36) on which the subject is positioned within the area (Paragraph 60); and
a multi-slit collimator (32) removably mounted at a beam emission end of the x-ray source for delivering an array of microbeams of therapeutic x-ray radiation to a targeted portion of the subject from, e.g., pre-treatment images (Paragraphs 59, 61-65, and 80).
Kundapur does not teach a CT scanner imaging apparatus, wherein said CT scanner imaging apparatus is configured to generate tomographic images of an axial section of a subject positioned within the opening using a detector on the gantry surrounding a patient opening, such that said therapeutic radiation is delivered to said target portion in an axial section for imaging as well as therapy.
Chang teaches that a CT imaging scanner, including an x-ray detector (e.g., 1500; see Figure 15 and Paragraph 119) and a control system with a computer/processor (e.g., 1200; see Paragraphs 91, 120), is often used to verify, adjust, and guide radiation therapy delivery by using information from axial section images of a patient target area, such that Image Guided Radiation Therapy with more accurate conformation of the treatment to the target shape, and safer, more accurate, intensity modulated therapy will deliver effective dose to a treatment site while preventing unnecessary exposure to surrounding healthy tissues, can be performed for microbeam therapy (Paragraphs 9, 10, 91, 119, and 128-131).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ a detector on a radiation therapy gantry to provide a CT scanner, and to provide a computer in communication with and controlling said detector, gantry, source, and a patient bed in response to target information obtained during CT imaging of axial sections of a patient target area, in the apparatus and method of Kundapur, to provide Image Guided Radiation Therapy, known to provide more accurate and, therefore, safer and more effective, radiation treatment, as suggested by Chang (Paragraphs 9, 10, 91, 119, and 128-131).
With respect to Claim 2, Kundapur further teaches positioning elements operatively connected to the multi-slit collimator and removably mounted with the multi-slit collimator to the gantry for positioning the multi-slit collimator downstream of, and rotationally moving with, the x-ray source on the gantry (Paragraphs 61, 62, 74, 75, and 77).
With respect to Claim 3, Kundapur further teaches that the positioning elements are fixed in length, the multi-slit collimator being positioned at a fixed distance (e.g., via housing, 48, base plate, 68, and/or an accessory tray, 70) from the x-ray source (Paragraphs 72, 73, and 77).
With respect to Claim 4, Kundapur further teaches that the positioning elements comprise spring-loaded junctions (72, using spring-loaded screws), a distance between the multi-slit collimator and the x-ray source being adjustable (Paragraphs 74-75 and 77).
With respect to Claim 5, Kundapur further teaches a beam-shaping collimator (28 and/or 30) positioned upstream of the multi-slit collimator, the beam-shaping collimator being removably mounted with the multi-slit collimator and the positioning elements to the gantry via the source (Paragraphs 58, 59, 72-75, and 77).
With respect to Claim 16, Kundapur further teaches that the microbeams in the array have a thickness (beam widths) in a range of between about 20 microns to about 1 millimeter, and have a center-to-center spacing (especially at isocenter, 40) of between 2 to 10 times the thickness (Paragraphs 53, 56, 57, 64, and 78).
With respect to Claim 17, Kundapur further teaches that the source is tailored for the application, operating between about 70 kVp to about 150 kVp (Lines 52-58 of Paragraph 56, repeated as being included in possible operating ranges in Lines 11-15 of Paragraph 72), and having a spot size between about 0.2 mm to about 1.0 mm (Paragraphs 53, 57, 64, and 78), and Chang further teaches that the x-ray source can be a rotating anode source (800) that reduces heat damage to the anode at the focal point (Paragraphs 89-90).
With respect to Claim 18, Kundapur teaches a method for delivering microbeam x-ray radiation therapy to a subject (Abstract and throughout disclosure), the method comprising:
providing an x-ray source (26, see Paragraph 72) positioned on a gantry (35) of a therapeutic x-ray delivery apparatus and a bed (36) for positioning a subject (Paragraphs 58-60); 
identifying a location of a targeted portion of the subject for microbeam x-ray radiation therapy from, e.g., pre-treatment images (Paragraphs 76 and 80); and,
delivering therapeutic microbeam x-ray radiation to the targeted portion (S) including: 
mounting a multi-slit collimator (32) downstream of the x-ray source to generate an array of microbeams (Paragraphs 59 and 61-65);
positioning the bed (36) to position the targeted portion within a trajectory of the array of microbeams (Paragraphs 60 and 76); and,
operating the source on the gantry to deliver the therapeutic microbeam x-ray radiation to the targeted portion (Paragraphs 58-61 and 72).
Kundapur does not teach a CT scanner imaging apparatus, wherein said CT scanner imaging apparatus is configured to generate tomographic images of an axial section of a subject positioned within the opening using a detector on a gantry surrounding a patient opening, such that said therapeutic radiation is delivered to said target portion in the axial section, or a second, beam-shaping collimator mounted between the source and the multi-slit collimator for rotation therewith.
Chang teaches that a CT imaging scanner, including an x-ray detector (e.g., 1500; see Figure 15 and Paragraph 119) and a control system with a computer/processor (e.g., 1200; see Paragraphs 91, 120), is often used to verify, adjust, and guide radiation therapy delivery, by using information from axial section images of a patient target area, such that Image Guided Radiation Therapy with more accurate conformation of the treatment to the target shape through a first and/or second beam-shaping collimator between a source and a multi-slit collimator (28 and/or 30; see Paragraphs 58, 59, 72-75, and 77), such that safer, more accurate, intensity modulated radiation therapy using microbeams will deliver effective dose to a treatment site, while preventing unnecessary exposure to surrounding healthy tissues (Paragraphs 9, 10, 91, 119, and 128-131).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ a detector on a radiation therapy gantry to provide a CT scanner, and to provide a computer in communication with and controlling said detector, gantry, source, and a patient bed in response to target information obtained during CT imaging of axial sections of a patient target area, in the apparatus and method of Kundapur, to provide Image Guided Radiation Therapy, known to provide more accurate and, therefore, safer and more effective, radiation treatment, as suggested by Chang (Paragraphs 9, 10, 91, 119, and 128-131).
With respect to Claim 23, Kundapur further teaches that the targeted portion is one of a whole brain, a part of a brain, or a part of a spinal cord, the method including a treatment protocol for treating disease or injury of the brain or the spinal cord (Paragraph 79).

Claims 6, 11, 14, 15, 19, 21, and 22, as they are best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kundapur, as modified by Chang above, and further in view of International Patent Application Publication to Olivera, et al (WO 2007/014090 A2).
With respect to Claim 6, Kundapur and Change teach most of the elements of the invention, including the elements of parent Claim 5 above, including systems with additional beam-shaping apertures in addition to a multi-slit collimator.
However, Kundapur and Change do not specifically teach that said beam-shaping aperture is a multi-leaf collimator (MLC).
Olivera teaches an x-ray imaging and radiation therapy system (10, Abstract and throughout disclosure), wherein an x-ray source (24) emits an x-ray beam (30) that is shaped by multiple collimators (42, 62; see Paragraphs 25-27), one of said collimators being an MLC (62), wherein said MLC is able to more precisely tailor a source beam to the shape of the targeted area of a subject of said imaging and therapy, while shielding more of the surrounding, healthy subject areas not to be targeted by radiation, through dynamic, individually addressed movement of several small leaves (66) of the MLC (Paragraphs 27, 42, 48, 56, and 65).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ an MLC to adjust an x-ray beam size/shape in a radiation imaging and/or therapy system, as suggested by Olivera, in the apparatus of Kundapur and Chang, to improve the efficacy and safety of radiation treatment to the patient by real-time compensation of patient motion and system variations during operation, as suggested by Olivera (Paragraphs 27, 42, 48, 56, and 65).
With respect to Claim 11, Olivera further teaches that the system includes a stationary mode of operation, wherein the gantry is rotated to a fixed stationary position to irradiate the targeted portion (Paragraph 44).
With respect to Claim 14, Kundapur further teaches that the multi-slit collimator is aligned to generate the microbeams in planes perpendicular to the axis of rotation (Paragraphs 60-61, Change teaches that the system is further configured to deliver the array of microbeams continuously over a predetermined angle of rotation of the gantry (Paragraphs 41, 111, 113, and 118-119) and Olivera further teaches dynamically adjusting the beam-shaping collimator to correspond to a shape of the targeted portion intercepted by the x-ray source over the predetermined angle of rotation (Paragraphs 25-27, 42, 48, 56, and 65).
With respect to Claim 15, Kundapur further teaches that the multi-slit collimator is aligned to generate the microbeams in planes parallel to the axis of rotation (Paragraphs 60-61), Chang further teaches that the system is further configured to deliver the array of microbeams in step-wise adjacent irradiation exposures over a rotation of the gantry over a predetermined range of angles (Paragraphs 42 and 122-127), and Olivera further teaches adjusting the beam-shaping collimator to correspond to a shape of the targeted portion intercepted by the x-ray source at each step-wise adjacent irradiation (Paragraphs 25-27, 42, 48, 56, and 65).
With respect to Claim 19, Chang further teaches operating the gantry in one of a stationary, continuous, and step-wise mode (Paragraphs 41, 42, 111, 113, 118-119, and 122-127).
With respect to Claim 21, Kundapur further teaches aligning the multi-slit collimator to generate the microbeams in planes parallel to an axis of rotation of the gantry (Paragraphs 60-61); Chang further teaches operating the gantry includes operating the gantry in a step-wise mode, including delivering the array of microbeams to the targeted portion in step-wise adjacent irradiation exposures over a predetermined angle of rotation of the gantry and for a predetermined angular step (Paragraphs 42, and 122-127), and Olivera further teaches adjusting the beam-shaping collimator to correspond to a shape of the targeted portion intercepted by the x-ray source at each step-wise adjacent irradiation angle (Paragraphs 25-27, 42, 48, 56, and 65).
With respect to Claim 22, Kundapur further teaches aligning the multi-slit collimator to generate the microbeams in planes perpendicular to an axis of rotation of the gantry (Paragraphs 60-61); Chang further teaches operating the gantry includes operating the gantry in a continuous mode, including delivering the array of microbeams continuously over a predetermined angle of rotation of the gantry (Paragraphs 41, 111, 113, and 118-119), and Olivera further teaches dynamically adjusting the beam-shaping collimator to correspond to a shape of the targeted portion intercepted by the x-ray source over the predetermined angle of rotation (Paragraphs 25-27, 42, 48, 56, and 65).

Claims 10 and 11, as they are best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kundapur, as modified by Chang, for parent Claim 1 above, and further in view of U.S. Patent Application to Mackie, et al. (US 2006/0072699 A1).
With respect to Claim 10, Kundapur, as modified by Chang, teaches most of the elements of the claimed invention, including a translating bed for putting a patient into and through imaging/therapy system (Kundapur describes as a couch, 36, that can be “manipulated to change the location of the subject S relating to output beam 34”, but without specific directions of said manipulation in Paragraph 60, and Chang describes a CT scanning system in Paragraphs 118-127, but is silent with respect to the patient support).
Kundapur and Chang do not teach that the bed adjustable movement is specifically horizontally along the axis of rotation and laterally thereto, and is also adjustable up and down along a vertical axis, and angularly around the vertical axis.
Mackie teaches a combined x-ray imaging and radiation therapy system (10) wherein a patient bed (table, 26) is adjustable horizontally, vertically, and angularly around the vertical axis (Paragraphs 51, 52, 54, 55, 62-65), in order to more accurately position the patient with respect to the radiation beam by dynamically and simply compensating for patient motion and system operational variations during said therapy (Paragraphs 12-37), including different modes of said therapy (Paragraphs 32, 66, and 70).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ a table adjustable in horizontal, vertical, and multiple angular direction during radiation imaging and/or therapy, as suggested by Mackie, in the apparatus of Kundapur and Chang, to insure safer and more accurate treatment by compensating for patient motion and system operational variations during multiple modes of therapy, with a simple, real-time adjustment mechanism, thereby improving accuracy of treatment and lowering the amount of radiation misdirected to areas of a patient that should not be irradiated, as suggested by Mackie (Paragraphs 12-15, 19-21, 25-27, and 32-37).
With respect to Claim 11, Mackie further teaches that the system includes a stationary mode of operation, wherein the gantry is rotated to a fixed stationary position to irradiate the targeted portion at the beginning of continuous rotational treatment (Paragraphs 66-70 and 85-89).
Allowable Subject Matter
Claims 7-9 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With respect to Claim 7, the prior art of record teaches many of the elements, including the elements of parent Claim 1, and further comprising a control module configured to switchably operate in a computed tomography scanner mode, and in a microbeam radiation therapy mode to deliver microbeam radiation therapy to the subject with the multi-slit collimator positioned downstream of the x-ray source, the imaging apparatus of the computed tomography scanner including detectors aligned on the gantry opposite to and within a path of the x-ray source beam. 
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the system further comprising a shutter formed of an x-ray absorbing material, wherein the shutter is operable to automatically cover the detectors in the microbeam radiation therapy mode, in the manner as required by Claim 7.
Claims 8 and 9 would be allowable by virtue of their dependence.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Documents to: Dilmanian, et al. (US 7,746,979 B2; US2006/0176997 A1; US 2008/0192892 A1; US 2010/0187446 A1) teaches an x-ray therapy and imaging system using microbeams created via a multi-slit collimator for treating injury and/or disease of a spinal cord and/or a brain; Brown, et al. (US 6,714,627 B1) teaches an x-ray imaging and therapy system with both an MLC and a removable multi-slit collimator, dynamically adjusted; and Low, et al. (US 7,283,610 B2), Sahadevan (US 8,915,833 B1), teach systems and methods of microbeam radiation therapy and imaging.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        06/04/2022